Name: Commission Regulation (EC) NoÃ 346/2009 of 24Ã April 2009 on the issue of licences for importing rice under the tariff quotas opened for the April 2009 subperiod by Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 25.4.2009 EN Official Journal of the European Union L 105/7 COMMISSION REGULATION (EC) No 346/2009 of 24 April 2009 on the issue of licences for importing rice under the tariff quotas opened for the April 2009 subperiod by Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), and in particular the first paragraph of Article 5 thereof, Whereas: (1) Regulation (EC) No 327/98 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex IX to that Regulation. (2) April is the second subperiod for the quotas provided for in Article 1(1)(a) of Regulation (EC) No 327/98. (3) The notification sent in accordance with Article 8(a) of Regulation (EC) No 327/98 shows that, for the quota with order number 09.4130, the applications lodged in the first 10 working days of April 2009 under Article 4(1) of that Regulation relate to a quantity greater than that available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for under the quota concerned should be laid down. (4) The notification also shows that, for the quotas with order numbers 09.4127  09.4128  09.4129, the applications lodged in the first 10 working days of April 2009 in accordance with Article 4(1) of the Regulation relate to a quantity less than that available. (5) For the quotas with order numbers 09.4127  09.4128  09.4129  09.4130 the total quantities available for the following subperiod should therefore be set, in accordance with the first paragraph of Article 5 of Regulation (EC) No 327/98, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quotas with order number 09.4130 referred to in Regulation (EC) No 327/98 lodged in the first 10 working days of April 2009, licences shall be issued for the quantities requested, multiplied by the allocation coefficient set out in the Annex to this Regulation. 2. The total quantities available for the following subperiod under the quotas with order numbers 09.4127  09.4128  09.4129  09.4130, referred to in Regulation (EC) No 327/98, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 37, 11.2.1998, p. 5. ANNEX Quantities to be allocated for the April 2009 subperiod and quantities available for the following subperiod under Regulation (EC) No 327/98 Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for the April 2009 subperiod Total quantities available for the July 2009 (kg) United States of America 09.4127  (1) 17 894 173 Thailand 09.4128  (1) 6 901 936 Australia 09.4129  (1) 834 000 Other origins 09.4130 0,919426 % 0 (1) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable.